UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 8, 2010 RAMCO-GERSHENSON PROPERTIES TRUST (Exact name of registrant as specified in its charter) Maryland 1-10093 13-6908486 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 31500 Northwestern Highway, Suite 300, Farmington Hills, Michigan (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (248) 350-9900 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders At the annual meeting of shareholders of Ramco-Gershenson Properties Trust (the “Company”) on June 8, 2010, shareholders: (1) elected the three ClassI trustee nominees to serve three-year terms; (2) ratified the appointment of Grant Thornton LLP as the Company’s independent registered public accounting firm for the year ending December31, 2010; (3) approved an amendment to the Declaration of Trust for the purpose of declassifying the Board of Trustees; and (4) approved an amendment to the Bylaws for the purpose of increasing the percentage of votes necessary for shareholders to require the Trust to call a special shareholder meeting.The results of the voting are shown below.There were 2,497,097 broker non-votes for Proposals 1, 3 and 4. Proposal 1—Election of Trustees Class I Nominees Votes For Votes Withheld Dennis Gershenson Robert A. Meister Michael A. Ward Proposal 2—Ratification of Appointment of Independent Registered Public Accounting Firm Votes For Votes Against Abstain Proposal 3—Amendment to Declaration of Trust Votes For Votes Against Abstain Proposal 4—Amendment to Bylaws Votes For Votes Against Abstain Item 9.01Financial Statements and Exhibits (d)Exhibits Exhibit No. Description Amended and Restated Declaration of Trust of the Company, effective June 8, 2010 (incorporated herein by reference to Appendix A to the Company’s Proxy Statement on Schedule 14A, filed with the Commission on April 30, 2010). Amended and Rested By-Laws of the Company, effective June 8, 2010 (incorporated herein by reference to Appendix B to the Company’s Proxy Statement on Schedule 14A, filed with the Commission on April 30, 2010). 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RAMCO-GERSHENSON PROPERTIES TRUST Date:June 10, 2010 By: /s/ Gregory R. Andrews Gregory R. Andrews Chief Financial Officer and Secretary 3 EXHIBIT INDEX Exhibit No. Description Amended and Restated Declaration of Trust of the Company, effective June 8, 2010 (incorporated herein by reference to Appendix A to the Company’s Proxy Statement on Schedule 14A, filed with the Commission on April 30, 2010). Amended and Rested By-Laws of the Company, effective June 8, 2010 (incorporated herein by reference to Appendix B to the Company’s Proxy Statement on Schedule 14A, filed with the Commission on April 30, 2010). 4
